Exhibit 10.7

 

RESTRICTED STOCK AGREEMENT-

HUTTIG BUILDING PRODUCTS, INC.

2005 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

April 26, 2005

 

The parties to this Restricted Stock Agreement (the “Agreement”) are Huttig
Building Products, Inc., a Delaware corporation (the “Corporation”) and
«First_Name_» «Last_Name_», an employee of the Corporation (the “Participant”).

 

Pursuant to the terms of the Huttig Building Products, Inc. 2005 Executive
Incentive Compensation Plan (the “Plan”), the Corporation, upon the
recommendation of the Management Organization and Compensation Committee of its
Board of Directors (the “Committee”) and upon approval of it Board of Directors,
has determined to award to the Participant «Proposed_» shares of restricted
stock subject to the terms of the Plan, as of the date of this Agreement (the
“Grant Date”). As a condition to such award and pursuant to Section 8.2 of the
Plan, the Corporation and the Participant hereby enter into this Agreement and
agree to the terms and conditions set forth herein.

 

1. DEFINITIONS.

 

Capitalized terms in this Agreement not otherwise defined herein shall have the
meanings contained in the Plan. For purposes of this Agreement, and for purposes
of interpreting the terms of the Plan, the following terms shall have the
following meanings:

 

  (a) “Restriction Period” shall mean a period commencing on the Grant Date and
ending for 33 1/3% of the grant on each subsequent anniversary date for three
years ending April 26, 2008.

 

2. AWARD OF HUTTIG SHARES

 

Pursuant to the provisions of the Plan and this Agreement and by the authority
of the Board of Directors, the Corporation awards «Proposed_» shares (the
“Restricted Stock”) of Huttig Building Products, Inc. common stock, par value
$.01 per share (“Huttig Shares”), to the Participant.

 

3. RESTRICTIONS AND RIGHTS

 

  (a) During the Restriction Period, the Restricted Stock is subject to
forfeiture in the event that the Participant attempts to sell, transfer, assign
or pledge the Restricted Shares (the “Restrictions”) or the Participant violates
one of the covenants contained in Section 6 of this Agreement. Except as
provided under Section 5 of this Agreement, the Restrictions on the Restricted
Stock shall automatically lapse:

 

  (i) upon expiration of the Restriction Period;

 

  (ii)

in the event of the Participant’s Retirement, Permanent Disability, or death or
in the event of a Change-in-Control; provided, however, that in the event the
Participant requests early retirement or otherwise leaves the employ of the
Corporation, the Committee may, upon the Participant’s request and in the



--------------------------------------------------------------------------------

 

Committee’s sole discretion, waive or revise this provision to permit the lapse
of Restrictions on all or a portion of the Restricted Stock awarded hereunder on
or prior to such early retirement or other departure from the employ of the
Corporation; or

 

  (iii) as may be otherwise provided under the terms of the Plan.

 

  (b) During the Restriction Period, the Participant will be entitled to all
other rights of a shareholder of the Corporation with respect to the Restricted
Stock, including the right to vote the Restricted Stock and receive dividends
and other distributions thereon.

 

4. STOCK CERTIFICATE

 

Each stock certificate evidencing an award of Restricted Stock shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such award
substantially in the following form (the “Legend”):

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Huttig Building Products, Inc. 2005 Executive Incentive Compensation Plan and an
Agreement entered into between the registered owner and Huttig Building
Products, Inc. Copies of such Plan and Agreement are on file in the offices of
Huttig Building Products, Inc., 555 Maryville University Dr., St. Louis, MO
63141.”

 

5. TERMINATION OF EMPLOYMENT

 

The Participant’s termination of employment during the Restriction Period shall
result in the forfeiture of all Restricted Stock as to which the Restrictions
have not lapsed, and the Participant shall be required to return all applicable
stock certificates to the Corporation.

 

6. COVENANTS

 

  (a) The Participant agrees to be bound by all terms and provisions of the
Plan, and all such provisions shall be deemed a part of this Agreement for all
purposes.

 

  (b) The Participant agrees to provide the Corporation, when and if requested,
with any information or documentation which the Corporation believes necessary
or advisable in connection with the administration of the Plan, including data
required to assure compliance with the requirements of the Securities and
Exchange Commission, of any stock exchange upon which the Huttig Shares are then
listed, or of any applicable federal, state or other law.

 

  (c) The Participant agrees, upon due notice and demand, to promptly pay to the
Corporation the cash amount of any taxes which are required to be withheld by
the Corporation either at the time the Restriction Period lapses or at the time
of award (in cases where the Participant duly elects to be taxed at such earlier
time); provided, however, the Corporation, in its sole discretion, may accept
Restricted Stock awarded hereunder or Huttig Shares otherwise previously
acquired in satisfaction thereof.



--------------------------------------------------------------------------------

7. NO COVENANT OF EMPLOYMENT

 

Neither the execution and delivery of this Agreement nor the granting of any
award evidenced by this Agreement shall constitute, or be evidence of, any
agreement or understanding, express or implied, on the part of the Corporation
or any of its subsidiaries to employ the Participant for any specific period.

 

8. ADMINISTRATION AND INTERPRETATION OF PLAN AND AGREEMENT

 

In the event of any conflict between the terms of this Agreement and those of
the Plan, the provisions of the Plan shall prevail.

 

The Committee shall have full authority and discretion, subject only to the
terms of the Plan, to decide all matters relating to the administration or
interpretation of the Plan and this Agreement, and all such action by the
Committee shall be final, conclusive, and binding upon the Corporation and the
Participant. The Committee shall have full authority and discretion to modify at
any time the Restriction Period, the Restrictions, the other terms and
conditions of this Agreement, the Legend and any other instrument evidencing
this award, provided that no such modification shall increase the benefit under
such award beyond that which the Committee could have originally granted at the
time of the award, or shall impair the rights of the Participant under such
award except in accordance with the Plan, or any applicable agreement or
applicable law, or with consent of the Participant.

 

This Restricted Stock Agreement is deemed to be issued in, the award evidenced
hereby is deemed to be granted in, and both shall be governed by the laws of,
the State of Delaware. There have been no representations to the Participant
other than those contained herein.

 

9. DELIVERY

 

All certificates for Restricted Stock delivered under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Huttig Shares are then
listed and any applicable federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

 

The stock certificates evidencing the Restricted Stock shall be held in custody
by the Corporation or its designee until the Restrictions thereon shall have
lapsed and the Committee may require, as a condition of any award, that the
Participant shall have delivered a stock power endorsed in blank relating to the
Restricted Stock covered by such award.

 

As soon as administratively practicable following the lapse of the Restrictions
with respect to any of the Restricted Stock without a forfeiture, and upon the
satisfaction of all other applicable conditions as to the Restricted Stock,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Corporation shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable Restricted Stock
which shall not bear the Legend required under Section 4 of the Agreement.

 

10. AMENDMENT

 

The terms of this Agreement shall be subject to the terms of the Plan as the
Plan may be amended from time to time by the Board of Directors of the
Corporation unless any such amendment by its terms or by its clear intent is
inapplicable to this Agreement.



--------------------------------------------------------------------------------

11. NOTICE

 

Any notice to the Corporation provided for in this Agreement shall be in writing
and addressed to it in care of the Secretary of the Corporation, and any notice
to the Participant shall be in writing and addressed to the Participant at the
address contained in payroll records at the time or to such other address
designated in writing by the Participant.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement
effective the day and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC.

 

 

--------------------------------------------------------------------------------

By:

  Michael A. Lupo

Title:

  President and Chief Executive Officer

 

PARTICIPANT

 

 

--------------------------------------------------------------------------------

«First_Name_» «Last_Name_»